Citation Nr: 0126472	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The veteran had active military service from August 1941 to 
July 1943.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the above 
claim. 

In a decision dated January 28, 2000, the Board denied this 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 4, 2001, Order, the Court vacated the Board's January 
2000 decision in accordance with a Motion for Remand, and 
this issue was returned to the Board for further development 
and adjudication.

The Motion for Remand indicated that this claim needs to be 
readjudicated in light of the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The veteran was service connected for residuals of a partial 
gastrectomy and a ventral hernia.  He died from failure to 
thrive and malnutrition due to progressive dementia of four 
years duration.  The appellant argues that the veteran's 
failure to thrive and/or malnutrition could have been due to 
postgastrectomy syndrome.  

VA regulations require that VA examination or medical opinion 
be obtained where there is the "mere indication" of a 
"possible association" between, in this case, the veteran's 
death and a service-connected condition.  See 66 Fed. Reg. 
45627 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  The possible symptomatology for the 
veteran's service-connected postgastrectomy syndrome includes 
malnutrition.  38 C.F.R. § 4.114, Diagnostic Code 7308.  This 
seems to be enough to indicate a possible association between 
this condition and his death.  A medical opinion as to the 
relationship between the veteran's service-connected 
postgastrectomy syndrome and the cause of his death has not 
been obtained.  Therefore, there is insufficient medical 
evidence of record to decide this claim, and the Board 
concludes that an opinion is needed.

The death certificate indicates that the progressive dementia 
that caused the veteran's failure to thrive and malnutrition 
had existed for four years.  It appears from the record that 
he primarily received treatment at the VA Medical Center in 
Asheville.  It is clear that VA records exist that have not 
been obtained, since the report of an aid and attendance 
examination conducted in July 1996 noted that the veteran was 
hospitalized at that time.  The veteran's recent VA file must 
be obtained because these records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Also, the recent treatment records may provide additional 
documentation about either the veteran's nutritional status 
in the few years prior to his death, or the progression of 
his dementia, which may assist the physician in rendering the 
medical opinion discussed above.

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain the veteran's 
medical records from the VA Medical 
Center in Asheville for all treatment and 
hospitalization since 1990.  The RO 
should continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After receiving the veteran's VA 
records, the RO should refer the claims 
file to a VA physician to obtain a 
medical opinion.  The physician is asked 
to address the following: 

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's failure to thrive and 
malnutrition.  Is it at least as likely 
as not that this condition had its onset 
during active service or was related to 
any in-service disease or injury? 

(b)  Is it at least as likely as not that 
the failure to thrive/malnutrition that 
caused the veteran's death was caused, 
either alone or jointly with some other 
condition, or was otherwise etiologically 
related to, his service-connected 
postgastrectomy syndrome and/or ventral 
hernia? 

(c)  Is it at least as likely as not that 
the veteran's service-connected 
postgastrectomy syndrome and/or ventral 
hernia contributed substantially or 
materially to his death, or combined to 
cause death, or aided or lent assistance 
to the production of death? 

The physician must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to include compliance 
with the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act.  38 
U.S.C.A.A. §§ 5103 and 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


